J-S04027-16

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

MARY ANN FERRIS, NOW MARY ANN           :   IN THE SUPERIOR COURT OF
PETRI,                                  :         PENNSYLVANIA
                                        :
               Appellant                :
                                        :
                   v.                   :
                                        :
RALPH A. FERRIS,                        :
                                        :
               Appellee                 :    No. 514 WDA 2015

               Appeal from the Order Entered March 2, 2015,
               in the Court of Common Pleas of Erie County,
                    Civil Division at No(s): 12741-2004

BEFORE:    BOWES, OLSON, and STRASSBURGER, JJ.*

CONCURRING STATEMENT BY: STRASSBURGER, J.: FILED MARCH 1, 2016

     I agree with Majority memorandum.

     The facts of this matter suggest that Wife may have a pension or 401k

that was also excluded from the marital settlement agreement. Accordingly,

the existence and value of that asset should also be ascertained upon

remand.




*Retired Senior Judge assigned to the Superior Court.